Citation Nr: 0732505	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO. 07-12 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for residuals of 
frostbite of the hands.

2. Entitlement to service connection for residuals of 
frostbite of the feet.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel





INTRODUCTION

The veteran had active service from November 1945 until 
November 1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2006 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.

The issue of entitlement to service connection for residuals 
of frostbite to the feet is being remanded and is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The veteran is not currently shown to have a condition of the 
hands that is causally or etiologically related to service.


CONCLUSION OF LAW

The criteria for a grant of service connection for residuals 
of frostbite of the hands have not been approximated. 
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159. 

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in October 2005 
and March 2006. These letters effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting the veteran 
provide any evidence in his possession that pertains to his 
claim. The March 2006 letter advised the veteran of how VA 
assigns disability ratings and effective dates and complies 
with the holding of Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records and VA outpatient treatment records are 
associated with the claims file. Additionally, the veteran 
was afforded a VA examination in connection with his claim. 
The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide his claim. In fact, in 
April 2006, the veteran indicated he had no additional 
evidence to submit. As such, all relevant evidence necessary 
for an equitable disposition of the veteran's appeal has been 
obtained and the case is ready for appellate review.

The Merits of the Claim

The veteran seeks service connection for residuals of 
frostbite of the hands. Having carefully considered the claim 
in light of the record and the applicable law, the Board is 
of the opinion that the preponderance of the evidence is 
against the claim and the appeal will be denied.

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303. That an injury incurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b). 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

In the present case, there is no evidence the veteran has any 
disability of the hands. VA outpatient treatment records fail 
to reflect any complaints, treatment or diagnosis of a hand 
condition. In fact, VA outpatient treatment records during 
the period from August 2003 until March 2007 never noted any 
condition of the hands during examination of the extremities. 

The veteran and his spouse have provided statements 
describing swelling of the veteran's hands. While the veteran 
and his spouse are competent to testify as to the symptoms he 
experienced, including swelling, as lay persons they are not 
competent to proffer medical opinions or diagnoses. Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). To the extent that the veteran 
currently has or complains of swelling of the hands and arms 
it has not been linked to any diagnosed disorder. In this 
respect, it is not a disorder for which service connection 
may be granted. See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999) ("pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."); dismissed in part and vacated 
in part on other grounds, Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001).

Under these circumstances, for the Board to conclude that the 
veteran has residuals of frostbite of the hands that had its 
origin during service would be speculation, and the law 
provides that service connection may not be granted on a 
resort to speculation or remote possibility. 38 C.F.R. 
§ 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993). Simply 
put, in the absence of a present disability that is related 
to service, a grant of service connection is clearly not 
supportable. See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The veteran was advised of the need to submit medical 
evidence demonstrating a current disorder and a nexus between 
a current disorder and service by way of the October 2005 
letter from the RO to him, but he has failed to do so. A 
claimant has a responsibility to present and support a claim 
for benefits under laws administered by the VA, 38 U.S.C.A. 
§ 5107(a), and the veteran was clearly advised in the letter 
of the need to submit medical evidence of a current disorder 
and a relationship between a current disorder and an injury, 
disease or event in service. While the veteran is clearly of 
the opinion that he has residuals of frostbite of the hands 
that is related to service, as a layperson, the veteran is 
not competent to offer an opinion that requires specialized 
training, such as the diagnosis or etiology of a medical 
disorder. Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 
Accordingly, service connection for residuals of frostbite to 
the hands is not established. Because the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule does not apply. 38 U.S.C.A. § 5107(b); see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for residuals of frostbite of the hands is 
denied.


REMAND

Concerning the issue of entitlement to service connection for 
residuals of frostbite of the feet, a review of the record 
discloses additional development is necessary. Although the 
Board has not reviewed the record with a view towards 
resolution of the merits of the claims, the Board has 
identified several issues to be considered by the RO/AMC upon 
readjudicaton of this matter. 

Although the report of separation reflects foreign service, 
including service in Germany, it does not specify the dates, 
location or duties of this service. In this regard, the Board 
notes the veteran's service personnel records are not 
associated with the claims folder. These records may clarify 
the dates during which the veteran served in Germany and his 
duties during this service. These records should be obtained 
and associated with the claims file.

Additionally, VA's duty to assist has not been satisfied. 
Under the duty to assist, a medical examination or medical 
opinion is considered necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent medical evidence of a currently diagnosed 
disability or persistent or recurrent symptoms of a 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with an 
established event, injury or disease in service or with 
another service-connected disability. 38 C.F.R. 
§ 3.159(c)(4). See Charles v. Principi, 16 Vet. App. 370 
(2002) (Observing that under 38 U.S.C.A. § 5103A(d)(2), VA 
was to provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim."). 

Unlike the claim for service connection for frostbite of the 
hands, medical records document treatment and diagnoses of a 
condition of the feet. For example, the February 2005 VA 
examination suggested a diagnosis of peripheral neuropathy 
secondary to a cold injury. Similarly, VA outpatient 
treatment records in March 2007 described the feet as 
discolored and purplish with some loss of sensation and noted 
neuropathic symptoms. 

Service medical records, however, reflect treatment for 
blisters in May 1945. Otherwise the service medical records 
contain no reference for treatment of the feet. In fact, the 
October 1946 examination performed in connection with the 
veteran's separation from service described the skin, feet, 
and neurological system as normal. However, as post service 
records, such as the March 2007 VA outpatient treatment 
records, suggest the veteran may have had frostbite that was 
not noted during service and the veteran and his spouse have 
provided statements describing continued symptoms since 
service, the Board is of the opinion that another VA 
examination should be obtained.

Although there is a VA examination dated in February 2005 in 
the claims file, this examination is incomplete. 
Specifically, the examiner failed to explain his findings and 
there is no indication that the claims file, including the 
service medical records, was reviewed. See 38 C.F.R. § 4.2 
(If the findings on an examination report do not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes.); 
Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. 
Brown, 8 Vet. App. 332, 339-340 (1995) (Regarding the duty of 
VA to provide medical examinations conducted by medical 
professionals with full access to and review of the veteran's 
claims folder).

It is well-settled that in its decisions, the Board may not 
rely upon its own unsubstantiated medical opinion. Allday v. 
Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 
398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991). As such, without further 
clarification, the Board is without medical expertise to 
ascertain whether the findings of the February 2005 
examination provide the medical nexus necessary to support a 
finding of service connection for the claimed conditions. Id.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should take appropriate 
steps to secure the appellant's Army 
service personnel records from the 
Official Military Personnel File (OMPF) or 
from any other appropriate source. These 
records should be associated with the 
claims file. If there are no records, 
documentation used in making that 
determination should be set forth in the 
claims file.

2. The veteran should be afforded a VA 
examination of the feet to ascertain the 
nature and etiology of all disorders that 
may be present. Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished. The examiner is requested to 
review all pertinent records associated 
with the claims file, particularly the 
service medical and personnel records, and 
following this review and the examination 
render an opinion as to the following:

a) Does the veteran have a current 
disability of the bilateral feet?

b) Given the veteran's service in Germany 
and the report of one treatment for a 
blister, is it as least as likely as not 
(50 percent or greater) that any current 
disability is related to this treatment 
during service? 

c) Whether or not any injury demonstrated 
during active service resulted in chronic 
symptoms?


When the development requested has been completed, the case 
should again be reviewed by the RO/AMC on the basis of the 
additional evidence. If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


